Filed 12/24/13 Braun v. Faciane CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



CORINNE NICOLE BRAUN,                                               D063505

         Respondent,

         v.                                                         (Super. Ct. No. DN171322)

KIRBY FACIANE,

         Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Jeanne Lowe,

Commissioner. Affirmed.

         Kirby Faciane, in pro. per., for Appellant.

         Gower & Bluck and Samuel Bluck for Respondent.

         The trial court granted Corinne Nicole Braun's application for, and issued, a

permanent restraining order against Kirby Faciane pursuant to the Domestic Violence

Prevention Act (DVPA) (Fam. Code, § 6200 et seq.).1 Faciane appeals that order,

contending: (1) the trial court erred by not issuing a statement of decision; (2) the

1        All statutory references are to the Family Code unless otherwise specified.
evidence is insufficient to support the order; and (3) certain provisions of the DVPA are

unconstitutional. As we explain below, because Faciane has not provided an adequate

record on appeal for us to evaluate his contentions, we affirm the order.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In August 2012, Faciane and Braun had been married for four years. They had a

20-month old daughter. On August 8, they apparently had a heated argument inside their

Solana Beach home. Faciane was intoxicated and verbally abusive toward Braun. Braun

left the home with their daughter.

       Braun apparently filed a request for a domestic violence restraining (or protective)

order.2 On August 15, 2012, the trial court issued a temporary restraining order (TRO)

against Faciane, ordering him not to do the following things to Braun or their daughter:

"[h]arass, attack, strike, threaten, assault (sexually or otherwise), hit, follow, stalk,

molest, destroy personal property, disturb the peace, keep under surveillance, or block

movements[; or] [¶] [c]ontact, either directly or indirectly, in any way, including but not

limited to, by telephone, mail, e-mail or other electronic means[.]" The TRO also

ordered Faciane to stay at least 100 yards away from Braun, their daughter and their

home, and to immediately move out of the Solana Beach home. The TRO gave Braun

sole legal and physical custody of their daughter. The TRO provided it would expire at

the time of the hearing on Braun's request for a permanent domestic violence restraining


2      The record on appeal does not contain a copy of Braun's request for a domestic
violence restraining order.

                                                2
order, scheduled for September 5, 2012. The hearing apparently was repeatedly

continued and the TRO reissued.

       On December 7, 13, and 21, 2012, an evidentiary hearing was conducted on

Braun's request for a permanent domestic violence restraining order. At the end of the

hearing, the trial court granted the request on the same terms and conditions as the TRO

for a period of one year. The court also ordered that Faciane have daily contact of up to

15 minutes with their daughter by telephone or virtual visitation on days he does not have

supervised visitation. It reissued the TRO for one week to allow preparation of the

written permanent restraining order. On December 27, 2012, the trial court issued a

domestic violence restraining order (DVRO) against Faciane on the same terms and

conditions as the TRO, except for allowing him to have brief and peaceful contact with

Braun and peaceful contact with their daughter as required for court-ordered visitation.

The DVRO provides that it will expire on December 21, 2013. In conjunction with the

DVRO, the court also issued a child custody and visitation order giving Faciane certain

supervised visitation rights. Faciane timely filed a notice of appeal challenging the

DVRO.

                                      DISCUSSION

                                             I

                                     Braun's Motions

       Braun filed a motion to dismiss the appeal, arguing Faciane forfeited all of his

appellate contentions and did not have standing to appeal because he provided an


                                             3
inadequate record on appeal.3 She also argued the appeal should be dismissed because it

is frivolous and taken solely for the purpose of delay. Faciane opposed the motion. We

have considered Braun's arguments and deny her motion to dismiss the appeal.

       Braun also filed a motion to strike certain documents contained in the appellant's

appendix (AA) and a motion to strike those portions of the appellant's opening brief that

refer to those documents. She asserts the following documents should be stricken: (1)

notice of motion and motion to dismiss the court order and petitioner's request for

DVTRO and memorandum of points and authorities in support (AA pp. 14-26); (2)

respondent's request for statement of decision (AA pp. 34-38); (3) respondent's request

for statement of decision (AA pp. 43-47); and (4) respondent's objection to the failure of

the court to issue a statement of decision (AA pp. 69-70). Braun argues those documents

should be stricken from the record on appeal because they are not part of the trial court's

file, were never served on her or her counsel, and/or may contain an altered or forged

time stamp. Faciane opposed the motions. Based on her motions and supporting

declaration, we are unable to determine whether the challenged documents should be

stricken from the record on the above grounds. In any event, because we dispose of the

appeal on the grounds discussed below, the challenged documents are irrelevant to our

disposition of this appeal. Accordingly, we deny Braun's motion to strike the documents

and motion to strike those portions of the appellant's opening brief that refer to those

documents.

3      We address separately below Braun's motion for sanctions.

                                              4
      Braun also filed a motion to augment the record on appeal with copies of the trial

court's minutes dated December 7, 2012, December 13, 2012, and December 21, 2012.

Faciane opposed the motion, arguing the request was not compliant with applicable court

rules and the December 21, 2012, minutes are already contained in the record on appeal.

After considering the parties' arguments, we grant the motion to augment the record with

copies of the trial court's minutes dated December 7, 2012, and December 13, 2012, and

deny the motion to augment the record with a copy of the trial court's minutes dated

December 21, 2012 (already contained in the record on appeal).

                                            II

                                  Statement of Decision

      Faciane contends the trial court erred by not issuing a statement of decision.

                                            A

      Code of Civil Procedure section 632 provides:

          "In superior courts, upon the trial of a question of fact by the court,
          written findings of fact and conclusions of law shall not be required.
          The court shall issue a statement of decision explaining the factual
          and legal basis for its decision as to each of the principal
          controverted issues at trial upon the request of any party appearing at
          the trial. The request must be made within 10 days after the court
          announces a tentative decision unless the trial is concluded within
          one calendar day or in less than eight hours over more than one day
          in which event the request must be made prior to the submission of
          the matter for decision. The request for a statement of decision shall
          specify those controverted issues as to which the party is requesting
          a statement of decision. After a party has requested the statement,
          any party may make proposals as to the content of the statement of
          decision.



                                            5
          "The statement of decision shall be in writing, unless the parties
          appearing at trial agree otherwise; however, when the trial is
          concluded within one calendar day or in less than 8 hours over more
          than one day, the statement of decision may be made orally on the
          record in the presence of the parties." (Italics added.)

No written statement of decision is required when a trial lasts less than eight hours over a

period of one or more days. (Code Civ. Proc., § 632; Olen Commercial Realty Corp. v.

County of Orange (2005) 126 Cal.App.4th 1441, 1452.) In that event, a court may issue

its statement of decision orally on the record. (Code Civ. Proc., § 632; Olen Commercial

Realty Corp., at p. 1452.)

       A trial court's judgment or order is presumed to be correct. In Denham v. Superior

Court (1970) 2 Cal.3d 557, the court stated:

          "[I]t is settled that: 'A judgment or order of the lower court is
          presumed correct. All intendments and presumptions are indulged
          to support it on matters as to which the record is silent, and error
          must be affirmatively shown [by the appellant]. This is not only a
          general principle of appellate practice but an ingredient of the
          constitutional doctrine of reversible error.' " (Id. at p. 564.)

"A necessary corollary to this rule is that if the record is inadequate for meaningful

review, the appellant defaults and the decision of the trial court should be affirmed."

(Mountain Lion Coalition v. Fish & Game Com. (1989) 214 Cal.App.3d 1043, 1051, fn.

9.) Alternatively stated, "a record is inadequate, and appellant defaults, if the appellant

predicates error only on the part of the record he provides . . . , but ignores or does not

present to the appellate court portions of the proceedings below which may provide

grounds upon which the decision of the trial court could be affirmed." (Uniroyal

Chemical Co. v. American Vanguard Corp. (1988) 203 Cal.App.3d 285, 302.) "The

                                               6
burden of affirmatively demonstrating error is on the appellant." (Fundamental

Investment etc. Realty Fund v. Gradow (1994) 28 Cal.App.4th 966, 971.) The appellant

has the burden to provide an adequate record on appeal to allow the reviewing court to

assess the purported error. (Maria P. v. Riles (1987) 43 Cal.3d 1281, 1295; Gee v.

American Realty & Construction, Inc. (2002) 99 Cal.App.4th 1412, 1416.)

       If the record on appeal does not contain all of the documents or other evidence

submitted to the trial court, a reviewing court will "decline to find error on a silent record,

and thus infer substantial evidence" supports the trial court's findings. (Haywood v.

Superior Court (2000) 77 Cal.App.4th 949, 955.) California Rules of Court, rule 8.1634

provides: "The reviewing court will presume that the record in an appeal includes all

matters material to deciding the issues raised. If the appeal proceeds without a reporter's

transcript, this presumption applies only if the claimed error appears on the face of the

record." In other words, "in the absence of a required reporter's transcript and other

[necessary] documents, we presume the judgment is correct." (Stasz v. Eisenberg (2010)

190 Cal.App.4th 1032, 1039.)

                                              B

       Braun asserts Faciane waived or forfeited his contention by not providing an

adequate record on appeal.5 She asserts that because the trial in this matter lasted less


4      All references to rules are to the California Rules of Court.

5      Braun alternatively asserts Faciane's request for a statement of decision was
deficient because it requested statements regarding the court's methodologies. Also, in
her separate motion to strike exhibits, as discussed above, Braun asserted the trial court's
                                              7
than eight hours, the trial court could issue its statement of decision orally on the record.

Furthermore, she asserts that because Faciane did not make the reporter's transcript for

the trial a part of the record on appeal, the presumption of correctness applies and

requires a presumption that the court properly issued its statement of decision orally on

the record.

       We agree with Braun's position. Based on the augmented record on appeal, the

trial in this matter occurred over a period of three days (i.e., December 7, 13, and 21,

2012). The trial court's minutes for those dates show the entire trial lasted less than eight

hours. The minutes show the trial began at 1:44 p.m. on December 7, 2012, and was

adjourned at 4:30 p.m. that day, for a total of two hours 46 minutes. The trial resumed at

8:55 a.m. on December 13, 2012, and was continued at 10:36 a.m. that day, for a total of

one hour 41 minutes. The trial resumed at 1:45 p.m. on December 21, 2012, and was

concluded at 3:26 p.m. that day, for a total of one hour 41 minutes. The sum of the

lengths of the trial on each of those dates is six hours eight minutes. Because the total

length of the trial over those three days was less than eight hours, Code of Civil

Procedure section 632 allowed the trial court to issue its statement of decision orally on




files do not contain a copy of any request(s) for a statement of decision and argued the
request(s) for a statement of decision included in Faciane's appellant's appendix may
contain an altered or forged time stamp. Because we decide this issue on other grounds,
we do not address the merits of her alternative contentions. For purposes of this appeal,
we assume arguendo the documents, and any time stamps appearing thereon, in the
appellant's appendix are not altered or forged.

                                              8
the record. (Olen Commercial Realty Corp. v. County of Orange, supra, 126 Cal.App.4th

at p. 1452.)

       In appellant's notice designating record on appeal in this case, Faciane elected to

proceed with an appendix under rule 8.124, which includes only selected documents in

this matter. He expressly elected to proceed without a transcript or record of the oral

proceedings in the trial court. By so electing, Faciane cannot show the trial court did not

orally issue its statement of decision on the record at the December 21, 2012, hearing.

Because the presumption of correctness requires us to presume the trial court acted

properly when the appellant does not provide part of the record that could show the court

so acted, and provides only part of the record that does not show the purported error, we

presume the trial court in this case properly issued a statement of decision orally on the

record. (Mountain Lion Coalition v. Fish & Game Com., supra, 214 Cal.App.3d at

p. 1051, fn. 9; Uniroyal Chemical Co. v. American Vanguard Corp., supra, 203

Cal.App.3d at p. 302.) By providing an inadequate record on appeal, Faciane has not

rebutted the presumption that the trial court acted correctly and issued a statement of

decision orally on the record.

                                             III

                        Substantial Evidence to Support the Order

       Faciane contends the evidence is insufficient to support the DVRO. He argues

that because the trial court did not issue a statement of decision, we cannot infer the court

decided factual issues in Braun's favor. He argues the evidence is uncontroverted that


                                              9
there was no domestic violence committed on August 8, 2012, and there was no history

of domestic violence. He concludes the evidence is insufficient to support the issuance of

the DVRO.

       However, as Braun asserts, Faciane's claim of insufficiency of the evidence is, in

effect, waived or forfeited by his failure to provide an adequate record on appeal to make

a determination regarding the sufficiency of the evidence. The presumption of

correctness, as discussed above, applies here to preclude Faciane's contention the

evidence is insufficient to support the DVRO. If the record on appeal does not contain all

of the testimony and other evidence presented during trial, a reviewing court will "decline

to find error on a silent record, and thus infer substantial evidence" supports the trial

court's findings. (Haywood v. Superior Court, supra, 77 Cal.App.4th at p. 955.) In this

case, Faciane expressly excluded the reporter's transcript of the trial proceedings from the

record on appeal. Absent that transcript, we are unable to determine whether there is

insufficient evidence to support the DVRO, and instead presume substantial evidence

exists. (Ibid.) By providing an inadequate record on appeal, Faciane has not rebutted

that presumption.

                                              IV

                                    Constitutional Issues

       Faciane contends the DVRO must be reversed because certain portions of the

DVPA are unconstitutional. He asserts portions of the DVPA are unconstitutional: (1)

under the overbreadth doctrine; (2) under the void-for-vagueness doctrine; (3) as prior


                                              10
restraint of speech; (4) as content-based restriction of speech; (5) as viewpoint-based

restriction of speech; (6) as ex parte enjoined speech; (7) as a violation of equal

protection; (8) as regulated speech without state action; (9) as impinging on the right to

privacy and freedom of choice in marital matters; (10) as impinging on the right to family

living arrangements; (11) as ex parte impingement on the parent-child relationship; and

(12) as ex parte impingement on the liberty of intimate association.

                                              A

       The purposes of the DVPA are "to prevent the recurrence of acts of violence and

sexual abuse and to provide for a separation of the persons involved in the domestic

violence for a period sufficient to enable these persons to seek a resolution of the causes

of the violence." (§ 6220.) Section 6300 of the DVPA provides:

           "An order may be issued under this part, with or without notice, to
           restrain any person for the purpose of preventing a recurrence of
           domestic violence and ensuring a period of separation of the persons
           involved, if an affidavit or, if necessary, an affidavit and any
           additional information provided to the court pursuant to Section
           6306, shows, to the satisfaction of the court, reasonable proof of a
           past act or acts of abuse." (Italics added.)

Section 6203 defines "abuse" for purposes of the DVPA as conduct described in any of

the following four categories: "(a) Intentionally or recklessly to cause or attempt to cause

bodily injury[;] [¶] (b) Sexual assault[;] [¶] (c) To place a person in reasonable

apprehension of imminent serious bodily injury to that person or to another[; or] [¶] (d)

To engage in any behavior that has been or could be enjoined pursuant to Section 6320."

(Italics added.)


                                             11
       Section 6320, subdivision (a), authorizes a court to issue ex parte restraining

orders (i.e., temporary orders issued without notice and a hearing) as follows:

          "The court may issue an ex parte order enjoining a party from
          molesting, attacking, striking, stalking, threatening, sexually
          assaulting, battering, harassing, telephoning, including, but not
          limited to, making annoying telephone calls as described in Section
          653m of the Penal Code, destroying personal property, contacting,
          either directly or indirectly, by mail or otherwise, coming within a
          specified distance of, or disturbing the peace of the other party, and,
          in the discretion of the court, on a showing of good cause, of other
          named family or household members." (Italics added.)

Therefore, a DVPA order can be issued by a trial court if it finds reasonable proof of past

behavior by the respondent as described in section 6320 (e.g., contacting, coming within

a specified distance of, or disturbing the peace of the petitioner). (Cf. S.M. v. E.P. (2010)

184 Cal.App.4th 1249, 1265-1266 [respondent's "badgering" of petitioner during an

argument in their home did not constitute "abuse" under the DVPA].)

       A court may subsequently issue a permanent DVPA restraining order after notice

and a hearing. (§§ 6218, 6300, 6340.) In determining whether to issue a permanent

DVPA order, "the court shall consider whether failure to make any of these orders may

jeopardize the safety of the petitioner and the children for whom the custody or visitation

orders are sought." (§ 6340, subd. (a).)

       A trial court's grant or denial of a DVPA restraining order is, as with other

injunctive relief, generally reviewed for abuse of discretion. (Gonzalez v. Munoz (2007)

156 Cal.App.4th 413, 420.) In determining whether a court has abused its discretion, we

must first determine whether it "applied the correct legal standard to the issue in


                                             12
exercising its discretion, which is a question of law for this court." (Id. at pp. 420-421.)

However, we review de novo, or independently, a facial challenge to the constitutional

validity of a statute. (Baba v. Board of Supervisors (2004) 124 Cal.App.4th 504, 512.)

"A facial challenge to the constitutional validity of a statute or ordinance considers only

the text of the measure itself, not its application to the particular circumstances of an

individual." (Tobe v. City of Santa Ana (1995) 9 Cal.4th 1069, 1084.) If a statute is

susceptible of two interpretations, one that will make it constitutional or one that may

make it unconstitutional in whole or in part or raise serious constitutional questions, we

will adopt the construction that will make it constitutional. (People v. Superior Court

(Romero) 13 Cal.4th 497, 509; Miller v. Municipal Court (1943) 22 Cal.2d 818, 828.) If

an issue involves a mixed question of fact and law, we apply the de novo standard of

review if the issue is predominantly legal and the substantial evidence standard of review

if the issue is predominantly factual. (Crocker National Bank v. City and County of San

Francisco (1989) 49 Cal.3d 881, 888.)

                                              B

       Faciane contends the DVRO must be reversed because the statute authorizing that

order (i.e., the DVPA) is facially unconstitutional on a number of grounds.6 All of his



6      To the extent Faciane raises "as-applied" constitutional challenges, he has forfeited
or waived those challenges by not providing an adequate record on appeal (e.g., a
reporter's transcript of the trial). Likewise, to the extent he challenges the constitutional
basis for the TRO that was issued ex parte, that challenge is moot because the TRO
expired on December 27, 2012, when the DVRO, a permanent restraining order, was
issued. We therefore do not address the merits of any constitutional challenges to the
TRO.
                                              13
specific constitutional arguments listed above appear to be based, at least in part, on the

DVPA's "could be" provision set forth in section 6203. For example, he argues the

conjunction of the "could be" provision with the contact, distance, and peace provisions

of section 6203, subdivision (d), violates various constitutional principles (e.g.,

overbreadth doctrine, void-for-vagueness doctrine, etc.). As discussed above, section

6300 of the DVPA generally authorizes the issuance of a restraining order if a trial court

finds there is reasonable proof of past act(s) of "abuse," defined in section 6203. One of

the four categories of "abuse" is "behavior that has been or could be enjoined pursuant to

Section 6320."7 (§ 6203, subd. (d), italics added.) By challenging the DVPA's inclusion

of the "could be" provision and apparently suggesting various constitutional principles

require its deletion by judicial fiat, Faciane, in effect, argues the ground for the trial

court's issuance of the DVRO against him is constitutionally infirm (e.g., the ground for

the DVRO was protected speech between Faciane and Braun within their residence that

qualifies as "abuse" under section 6203, subd. (d)). However, in so arguing, Faciane

presumes the trial court's ground for issuing the DVRO was, or at least could have been,

"abuse" within the meaning of section 6203, subdivision (d). Alternatively stated, he

argues, in effect, that because section 6203, subdivision (d)'s "could be" provision is




7     There are three other categories of "abuse," including intentionally or recklessly
causing or attempting to cause bodily injury, sexual assault, and placing a person in
reasonable apprehension of imminent serious bodily injury. (§ 6203, subds. (a)-(c).)

                                               14
unconstitutional, the underlying "abuse" presumably found by the trial court as the basis

for its issuance of the DVRO is invalid and therefore the DVRO must be reversed.8

       However, as Braun asserts, we conclude Faciane's constitutional contentions are

based on the faulty premise that the trial court did, in fact, find past "abuse" by him

within the meaning of section 6203, subdivision (d), and issued the DVRO on that

ground. Our review of the record on appeal does not support that premise. As discussed

above, Faciane expressly elected to proceed without a reporter's transcript of the trial

proceedings. As a result, the trial court's oral statement of decision on the record and/or

related findings of fact and explanation of its reasoning for issuance of the DVRO are

absent from the record on appeal. Furthermore, there is nothing in the DVRO itself or in

the appellant's appendix that shows the particular category of section 6203 "abuse" on

which the court based its issuance of the DVRO. Because the record on appeal is

inadequate, the presumption of correctness of the DVRO applies and requires us to

presume the trial court acted correctly and issued the DVRO based on grounds that are

not unconstitutional or constitutionally questionable. Therefore, absent evidence in the

record to the contrary, we presume the trial court found the requisite past "abuse" under

one of the section 6203 categories other than section 6203, subdivision (d).

       For example, we could presume the trial court found Faciane committed a past act

of "abuse" by intentionally or recklessly causing or attempting to cause bodily injury on

8      To the extent we misconstrue Faciane's arguments on appeal, those arguments are
incomprehensible and do not persuade us to conclude the DVRO must be reversed based
on an unconstitutional provision of the DVPA.

                                             15
Braun. (§ 6203, subd. (a).) Likewise, we could presume the trial court found Faciane

committed a past act of "abuse" by placing Braun in reasonable apprehension of

imminent serious bodily injury to her.9 (§ 6203, subd. (c).) It is Faciane's burden on

appeal to rebut that presumption of correctness. However, because he has not provided

an adequate record on appeal to rebut that presumption, he has not carried his burden on

appeal to show the trial court erred (i.e., that the DVRO was based on an unconstitutional

provision of the DVPA). (Denham v. Superior Court, supra, 2 Cal.3d at p. 564;

Mountain Lion Coalition v. Fish & Game Com., supra, 214 Cal.App.3d at p. 1051, fn. 9;

Uniroyal Chemical Co. v. American Vanguard Corp., supra, 203 Cal.App.3d at p. 302;

Maria P. v. Riles, supra, 43 Cal.3d at p. 1295; Stasz v. Eisenberg, supra, 190 Cal.App.4th

at p. 1039.) Absent reliance by the trial court on an unconstitutional provision of the

DVPA in issuing the DVRO, we need not address the facial challenges Faciane makes to

that unconstitutional provision. It is not our function to issue advisory opinions, but

rather to decide actual controversies.10

                                             V

                                   Motion for Sanctions

       Braun filed a motion for sanctions against Faciane, asserting his appeal was

frivolous because it raised several meritless constitutional arguments. She also asserts his

9     It is also possible the court could have found a past act of "abuse" within the
meaning of section 6203, subdivision (b) (i.e., sexual assault).

10     Even were we to address the merits of Faciane's constitutional arguments, we
believe it is highly unlikely we would be persuaded the DVPA is unconstitutional and the
DVRO must therefore be reversed.
                                             16
appeal raised moot issues and issues he lacked standing to raise. Faciane opposed the

motion. Based on our review of the motion papers, we conclude Braun has not carried

her burden to show Faciane's appeal is frivolous or that there are other grounds on which

to impose sanctions on him. Accordingly, we deny the motion for sanctions.

                                     DISPOSITION

      The order is affirmed. Braun is entitled to costs on appeal.




                                                                         McDONALD, J.

WE CONCUR:


HUFFMAN, Acting P. J.


IRION, J.




                                           17